 

 
Exhibit 10.1


EMPLOYMENT AGREEMENT


Employment Agreement (the "Employment Agreement") made as of this 23rd day
of  June, 2010, by and between STEVEN M. FUSCO an individual residing at 34
Knollwood Road, Upper Saddle River,  NJ 07458 (the "Employee"), SUSSEX BANK, a
New Jersey state chartered commercial bank with its principal place of business
located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey 07416 (the
"Bank"), and SUSSEX BANCORP, a New Jersey corporation with its principal place
of business located at 200 Munsonhurst Road, Route 517, Franklin, New Jersey
07416 (the "Company"; the Bank and the Company sometimes collectively are
referred to herein as "Employer").
WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company have each determined that it is in the best interests of each of the
Bank and the Company to enter into this Agreement with Employee, and each
respective Board has authorized the Bank and the Company to enter into this
Agreement;
WHEREAS, the Employee agrees to be employed pursuant to the terms and conditions
of this Agreement;
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and with the intent to be legally bound hereby, the parties hereto hereby agree
as follows:
1.           Employment.  The Company and the Bank hereby jointly agree to
employ the Employee, and the Employee hereby accepts such employment, upon the
terms and conditions set forth herein.
2.           Position and Duties.   The Employee shall be employed as Chief
Financial Officer and Executive Vice President of the Company and the Bank, to
perform such services in that capacity as are usual and customary for comparable
institutions and as shall from time-to-time be established by the Chief
Executive Officer and/or the Board of Directors of the Company and the
Bank.  Employee agrees that he will devote his full business time and efforts to
his duties hereunder.

 
 

--------------------------------------------------------------------------------

 

3.           Compensation.  Employer shall pay to the Employee compensation for
his services as follows:
(a)           Base Salary.  The Employee shall be entitled to receive,
commencing upon the date of this Agreement, an annual base salary (the "Base
Salary") of One Hundred Sixty Thousand dollars ($160,000), which shall be
payable in installments in accordance with Employer's usual payroll
method.  Annually thereafter, on or prior to the anniversary date of this
Agreement, the Board of Directors shall review the Employee's performance, the
status of Employer and such other factors as the Board of Directors or a
committee thereof shall deem appropriate and shall adjust the Base Salary
accordingly.
(b)           Incentive Plans. Employee shall be entitled to participate in the
Employer’s incentive plan for executive officers of the Employer.
(c)           Equity Grant.   On the date hereof, the Company shall grant
Employee an award of such number of shares of the Company’s common stock, no par
value per share, which shall have a fair market value, as hereinafter defined,
of one hundred forty four thousand ($144,000) dollars (the “Restricted Stock”).
The Restricted Stock shall be subject to forfeiture in the event Employee’s
employment with the Employer is terminated during the “Restricted Period” (as
defined below), and the Restricted Stock may not be transferred during the
Restricted Period. During the Restricted Period, the Restricted Stock may either
be issued in book entry form only, or if issued in certificated form, the
Employer may retain custody of the certificates, at Employer’s option. If the
Restricted Stock is issued in certificated form, Employee shall execute such
stock powers regarding such certificates as the Company shall reasonable
request. During the Restricted Period, Employee shall be entitled to receive and
retain any cash dividends paid on the Restricted Stock, and Employee shall have
the right to vote the Restricted Shares at any shareholders meeting of the
Company. For purposes of this Agreement, the Restricted Period shall be a period
of time commencing on the date hereof and ending with regard to twenty percent
(20%) of the Restricted Stock on June 23 , 2012, with the Restricted Period then
ending with regard to an additional twenty percent (20%) of the Restricted Stock
on each June 23rd  thereafter; provided, however, that in the event of a Change
in Control of the Company (as defined below), the Employee’s death or his
disability, the Restricted Period shall end with regard to all of the Restricted
Stock.   For purposes of this Agreement, “fair market value” shall be the
average closing price of the Company’s common stock over the five (5) trading
days ending on the trading day immediately preceding the date of this Agreement.
For purposes hereunder, Employee shall be deemed to be disabled if he is unable
to perform his essential job functions due to a mental or physical condition for
a period of six (6) consecutive months or for shorter periods aggregating six
(6) months during any twelve (12) month period.   

 
 

--------------------------------------------------------------------------------

 



4.           Other Benefits.
(a)           Automobile.  The Employee shall be entitled to a cash allowance in
the amount of five hundred ($500) dollars per month to be used for the purpose
of maintaining an automobile.
(b)           Insurance. The Employee shall be entitled to receive hospital,
health, medical, and life insurance of a type currently provided to and enjoyed
by other senior officers of Employer, and shall be entitled to participate in
any other employee benefit, incentive or retirement plans offered by Employer to
its employees generally or to its senior management.
(c)           Expenses.  The Employee shall be entitled to reimbursement for all
proper business expenses incurred by him with respect to the business of the
Employer upon the provision of documentation evidencing such expenses in
accordance with the Employer’s expense reimbursement policies and in the same
manner and to the same extent as such expenses are reimbursed to other officers
of the Employer.
5.           Term.  The term of this Agreement shall commence on the date hereof
(the “Employment Commencement Date”) and continue until June 23, 2012 (the
“Initial Term”).   At the end of the Initial Term, and thereafter at the end of
the Extension Term (as defined below) if any, the term of this Agreement shall
automatically be renewed for one year (each such extension, an “Extension Term”
and, with the Initial Term, the “Term”) unless either party hereto, by written
notice provided at least 90 days prior to the end of the Initial Term or an
Extension Term, as appropriate, elects not to so renew.

6.           Termination.  Employee may be terminated at any time, without
prejudice  to Employee's right to compensation or benefits as provided
herein.   Employee's rights upon a termination shall be as follows:

 
 

--------------------------------------------------------------------------------

 



(a)           Cause.  As used in this Agreement, the term "Cause" shall mean the
Employee's personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or a material breach of any
provision of this Agreement.  Notwithstanding the above, the Employee shall not
be deemed to have been terminated for cause unless and until there shall have
been delivered to him a copy of a resolution duly adopted by the affirmative
vote of not less than three-fourths of the members of the Board of Directors of
each of the Company and the Bank at meetings of their respective Boards called
and held for that purpose (after reasonable notice to the Employee and an
opportunity for him, together with counsel, to be heard before each such Board
of Directors), finding that in the good faith opinion of the Board of Directors,
the Employee was guilty of conduct justifying termination for cause and
specifying the particulars thereof in detail; provided, however, that nothing
contained herein shall prohibit Employee from being suspended from his duties
hereunder by a duly authorized agent of the Board upon a good faith
determination that "cause" exists.  Such suspension shall last until such time
as the Board meeting provided for above shall have occurred, provided that such
Board meeting shall occur within a reasonable period of time.  During such
suspension Employee shall continue to be an employee, entitled to all salary and
benefits provided for hereunder.
(b)           Termination With Cause.  Employer shall have the right to
terminate the Employee for "cause".  In the event of such termination, the
Employee shall not be entitled to any further benefits under this Agreement.

 
 

--------------------------------------------------------------------------------

 



(c)           Termination Without Cause.   Upon a termination of Employee's
employment hereunder without "cause", in recognition of such termination and
Employee’s agreement to be bound by the covenants contained in Section  9
hereof, Employee shall be entitled to receive a lump sum severance payment equal
to the amount that would have been paid to Employee for the greater of (i) one
year or (ii) the remaining unexpired term of this Employment Agreement as
determined under Section 5,  assuming no renewal or extension of the Term  (the
“Remaining Unexpired Term”) at his then current Base Salary with no discounting
for early payment.  In addition, Employer shall continue to provide the Employee
with hospital, health, medical and life insurance, and any other like benefits
in effect at the time of such termination for the greater of (i) the period of
one year or (ii) the Remaining Unexpired Term.    The Employee shall have no
duty to mitigate damages in connection with his termination by Employer without
"cause".  However, if the Employee obtains new employment and such new
employment provides for hospital, health, medical and life insurance, and other
benefits, in a manner substantially similar to the benefits payable by Employer
hereunder, Employer may permanently terminate the duplicative benefits it is
obligated to provide hereunder.
(d)           Death or Disability.   This Agreement shall automatically
terminate upon the death or disability of Employee. Upon such termination,
Employee shall not be entitled to any additional compensation hereunder,
provided, however that the forgoing shall not prejudice Employee’s right to be
paid for all compensation earned through the date of such termination and the
benefits of any insurance programs maintained for the benefit of Employee or his
beneficiaries in the event of his death or disability.
7.           Resignation for Cause.  During the term of this Agreement, the
Employee shall be entitled to resign from his employment with Employer, and in
recognition of the termination of Employee’s employment in such circumstances
and Employee’s agreement to be bound by the covenants contained in Section  9
hereof, Employee shall receive the payments provided for below, in the event
that the Employee is not in breach of this Agreement and Employer (i) reassigns
the Employee to a position of lesser rank or status than Chief Financial
Officer, (ii) relocates the Employee's principal place of employment by more
than fifty (50) miles from its location on the date hereof, or (iii) reduces the
Employee's compensation or other benefits below the level specified
herein.  Upon the occurrence of any of these events, the Employee shall have
thirty days to provide Employer notice of his intention to terminate this
Agreement.  In the event the Employee elects to so terminate this Agreement,
such termination shall be treated as a termination without "cause" by Employer
under Section 6(c) hereof, and the Employee shall be entitled to receive all
payments and other benefits called for under such Section 6(c).

 
 

--------------------------------------------------------------------------------

 



8.           Change in Control.
(a)           Upon the termination of Employee’s employment upon the occurrence
of a Change in Control (as herein defined), Employee shall be entitled to
receive the payments provided for under paragraph (c) hereof. In addition, if
within eighteen (18) months of the occurrence of a Change in Control Employer or
its successor shall (i) reassign the Employee to a position of lesser rank or
status than Chief Financial Officer, (ii) relocate the Employee's principal
place of employment by more than fifty (50) miles from its location prior to
consummation of the Change in Control, or (iii) reduces the Employee's
compensation or other benefits below the level in effect prior to the
consummation of  Change in Control, Employee have the right to resign his
employment with the Employer or its successor and thereafter Employee shall
become entitled to receive the payments provided for under paragraph (c) below.
(b)           A "Change in Control" shall mean:
 
(i)
a reorganization, merger, consolidation or sale of all or substantially all of
the assets of the Company, or a similar transaction,  in any case in which the
holders of the voting stock of the Company prior to such transaction do not hold
a majority of the voting power of the resulting entity; or



 
(ii)
individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof; or



 
(iii)
Without limitation, a change in control shall be deemed to have occurred at such
time as (i) any "person" (as the term is used in Section 13(d) and 14(d) of the
Exchange Act) other than the Company or the trustees or any administration of
any employee stock ownership plan and trust, or any other employee benefit
plans, established by Employer from time-to-time in is or becomes a "beneficial
owner" (as defined in Rule 13-d under the Exchange Act) directly or indirectly,
of securities of the Company representing 35% or more of the Company's
outstanding securities ordinarily having the right to vote at the election of
directors; or



 
(v)
A tender offer is made for 35% or more of the voting securities of the Company
and the shareholders owning beneficially or of record 35% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender and such tendered shares have been accepted by
the tender offeror.


 
 

--------------------------------------------------------------------------------

 



For these purposes, "Incumbent Board" means the Board of Directors of the
Company on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a voting of at
least three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by members or stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be considered as
though he were a member of the Incumbent Board.
(c)           In the event the conditions of Section (a) above are satisfied,
Employee shall be entitled to receive a lump sum payment equal to two (2) times
Employee's then current Base Salary; provided, however, that in no event shall
any payments provided for hereunder constitute an "excess parachute payment"
under Section 280G of the Internal Revenue Code of 1986, as amended or any
successor thereto, and in order to avoid such a result the benefits provided for
hereunder will be reduced, if necessary, to an amount which is One Dollar
($1.00) less than an amount equal to three (3) times Employee's "base amount" as
determined in accordance with such Section 280G.  In addition to the foregoing,
Employee shall be entitled to receive from Employer, or its successor, hospital,
health, medical and life insurance on the terms and at the cost to Employee as
Employee was receiving such benefits upon the date of his
termination.  Employer's obligation to continue such insurance benefits will be
for a period of two (2) years.

9.           Covenant Not to Compete.
(a) As consideration for the benefits conferred upon Employee hereunder,
including, but not limited to Employee’s right to severance under Section 6(c),
Employee agrees that during the term of his employment hereunder and for a
period of one (1) year after the termination of his employment (the “Covenant
Term”) he will not in any way,
 directly or indirectly, manage, operate, control, accept employment or a
consulting position with or otherwise advise or assist or be connected with or
own or have any other interest in or right with respect to (other than through
ownership of not more than five percent (5%) of the outstanding shares of a
corporation whose stock is listed on a national securities exchange or on
NASDAQ) any enterprise which competes with Employer in the business of banking
in the counties in which Employer conducts its business on the date of
Employee's termination; provided, however, that this Section 9 shall be of no
force and effect following a Change in Control of the Employer.

 
 

--------------------------------------------------------------------------------

 



(b)           The Employee agrees that, during Covenant Term, he shall make
himself available to the Employer for consultation from time to time to provide
transition assistance to Employer and/or its successor. Such consultation shall
not be on a full time basis and shall, to the fullest extent possible, be
undertaken on a remote basis so that Employee shall not generally be required to
render such consultations at the business location of the Employer.

(c)           In the event that this covenant not to compete shall be found by a
court of competent jurisdiction to be invalid or unenforceable as against public
policy, such court shall exercise discretion in reforming such covenant to the
end that Employee shall be subject to a covenant not to compete that is
reasonable under the circumstances and enforceable by Employer.  Employee agrees
to be bound by any such modified covenant not to compete.

10.           Miscellaneous.
(a)           Governing Law.  In the absence of controlling Federal law, this
Agreement shall be governed by and interpreted under the substantive law of the
State of New Jersey.
(b)           Severability.  If any provision of this Agreement shall be held to
be invalid, void, or unenforceable, the remaining provisions hereof shall in no
way be affected or impaired, and such remaining provisions shall remain in full
force and effect.
(c)           Entire Agreement; Amendment.  This Agreement sets for the entire
understanding of the parties with regarding to the subject matter contained
herein and supersedes any and all prior agreements, arrangements or
understandings relating to the subject matter hereof and may only be amended by
written agreement signed by both parties hereto or their duly authorized
representatives.

 
 

--------------------------------------------------------------------------------

 



(d)           Successors and Assigns.  This Agreement shall be binding upon and
become the legal obligation of the successors and assigns of Employer.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
SUSSEX BANK
       
By:
/s/ Anthony Labozzetta
   
Name:  Anthony Labozzetta
   
Title:    President and CEO
             
SUSSEX BANCORP
             
By:
/s/ Anthony Labozzetta
   
Name: Anthony Labozzetta
   
Title:   President and CEO
                   
EMPLOYEE:
         
/s/ Steven M. Fusco
 
Name:
Steven M. Fusco




